DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 18 October 2019, 30 December 2019, 2 October 2020, and 5 March 2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 3-7, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 3 recites the broad recitation of a relationship “I” where I>0, and the claim also recites that I can be 0.59-33.85, 0.59-21.6, and 2-13.5 which are narrower statements of the range/limitation. For examination claim 3 will be examined in the broadest range where I>0. 
In the present instance, claim 4 recites the broad recitation of a ratio “(MgO+BaO)/R’O” where (MgO+BaO)/R’O is 0.34-0.8, and the claim also recites that MgO+BaO)/R’O can be 0.45-0.75 and 0.5-0.7 which are narrower statements of the range/limitation. For examination claim 4 will be examined in the broadest range where (MgO+BaO)/R’O is 0.34-0.8.
In the present instance, claim 5 recites the broad recitation of a ratio “Al2O3/R’O” where Al2O3/R’O is 0.6-1, and the claim also recites that Al2O3/R’O can be 0.65-0.95, 0.7-0.85,  and 0.7-0.8, which are narrower statements of the range/limitation. For examination claim 5 will be examined in the broadest range where Al2O3/R’O is 0.6-1.
Claim 6 recites the limitation that ZnO is 0.4-3 mol%, but further recites “preferably, based on the total number of moles of the components, on an oxide basis, the content is Al2O3 is 11.7-12.8 mol%” and the claim further recites  limitation that the composition “preferably” ranges for SiO2, MgO, CaO, SrO, BaO, and TiO2. This renders the claim indefinite since it is unclear if the “preferably” ranges of Al2O3, SiO2, MgO, CaO, SrO, BaO, and TiO2 are required limitations. 
In the present instance, claim 13 recites the broad recitation of a “glass formation stability factor D” where D<1.0, and the claim also recites that D can be 0.5-0.95, 0.59-
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 7 recites that the glass comprises a fining agent in the amount of 0.04-0.15 mol%. However,  the claim also recites that the fining agent “preferably is at least one of sulfate, nitrate, stannic oxide, stannous oxide, chloride, and fluoride”. It is unclear if at least one of  “sulfate, nitrate, stannic oxide, stannous oxide, chloride, and fluoride” are required to meet the limitations of the claim since they are  preferred fining agents. This renders the claim indefinite.

Claim 14 recites limitations to a method of using a composition for a glass, but, since the claim does not set forth any steps involved in the method/process of using the glass, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  

Claim Rejections - 35 USC § 112(d) or fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 from claim 8 and defines an alkaline-earth .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al., Chinese Patent Publication CN 105452182 A.
A machine-generated translation of CN 105452182 A accompanied the Information Disclosure Statement filed 18 October 2019.  In reciting this rejection, the examiner will cite this translation.
	Miwa et al. teach a glass having the following alkali-free composition in terms of molar percentages: 66-78% of SiO2, 8-15% of Al2O3, 0-1.8% of B2O3, 0-8% of MgO, 1-15% of CaO, 0-8% of SrO, 1-8% of BaO, 0-5% of ZnO, 0-3% of TiO2, 0.001-1% of SnO2, 0-1.5% of P2O5, 0-3% of Y2O3, 0-3% of Nb2O5, 0-3% of La2O3, 0-0.5% of As2O3, 0-0.5% of Sb2O3, and 0-0.5% of Cl2. See Abstract and the entire specification, specifically, paragraphs [0021], [0022], [0024], and [0033]-[0056]. Miwa et al. teach a glass having a Young’s modulus of greater than 78GPa, a specific modulus of at least 29.5 3). See paragraphs [0025], [0026], [0058], and [0059]. Miwa et al. teach that the glass has a temperature at a viscosity of 102.5 poise of 1720°C or less, a liquid phase temperature of 1260°C or less, and a strain point temperature of greater than or equal to 725°C. See paragraphs [0021], [0027], [0028], [0057], [0060], and [0061]. Miwa et al. teach that the glass is melted and formed into a sheet by overflow, slit downdraw, or float methods. See paragraphs [0068] and [0069]. 
Miwa et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claims 1-14.  However, the mole percent ranges taught by Miwa et al. have overlapping compositional ranges with instant claims 1-14. See paragraphs [0021], [0022], [0024], and [0033]-[0056]. Miwa et al. disclose Examples 13 and 14, which nearly anticipates the composition and property ranges of claims 1-14 6. See Table  2 of Miwa et al. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Miwa et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the properties as recited in claims 10, 11, and 13.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 

Conclusion
The additional references cited on the 892 have been cited as art of interest since they are considered to be cumulative to or less than the art relied upon in the rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
26 March 2022